Fourth Court of Appeals
                                San Antonio, Texas
                                     February 26, 2021

                                    No. 04-20-00597-CR

                                      Richard LARES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CR-10110
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

        On January 15, 2021, appellant filed a pro se “Motion for Disclosure and Copy of
Documents Pursuant to United States Fifth, Sixth, and Fourteenth Amendments.” On February
17, 2021, we issued a memorandum opinion and order in this appeal dismissing the appeal for
lack of jurisdiction. After consideration, we DENY the motion AS MOOT.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court